      Case 2:12-cv-02842-SSV-DMD Document 284 Filed 07/30/19 Page 1 of 13



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


    DANIA GISELLE CRUZ MEJIA, ET AL.                         CIVIL ACTION

    VERSUS                                                     NO. 12-2842
                                                            c/w NO. 13-4831

    BROTHERS PETROLEUM, LLC, ET AL.                        SECTION “R” (3)



                          ORDER AND REASONS

       Before the Court are: (1) defendants’ motion to extend the stay in this

case,1 and (2) defendants’ objections to plaintiffs’ requests for discovery.2

The Court extends the stay in this case except as to document discovery to

which neither party has objected.



I.     BACKGROUND

       This is a collective action lawsuit seeking damages for alleged

violations of overtime and minimum wage provisions of the Fair Labor

Standards Act (FLSA). 29 U.S.C. §§ 206, 207. Defendants are a network of

convenience stores operating under the name “Brothers Food Mart,” and the

owners of the businesses—Imad Faiez Hamdan, Abdel Raoyf Mousa, and


1      R. Doc. 264.
2      R. Doc. 275.
    Case 2:12-cv-02842-SSV-DMD Document 284 Filed 07/30/19 Page 2 of 13



Ziad Mousa. Plaintiffs allege that they were employed as cooks, cashiers,

store operators, and similar positions at the convenience stores, and that

they worked between fifty and eighty hours per week but were not paid

overtime wages. 3

      On July 16, 2014, Judge Helen Berrigan conditionally certified the

plaintiffs to proceed as a collective action and requested a full list of opt-in

plaintiffs.4   On August 5, 2014, defendants moved to stay all proceedings

because defendants had become aware that the U.S. Attorney’s Office was

conducting a criminal investigation into defendant Imad Hamdan’s alleged

hiring of undocumented workers.5 On August 15, 2014, before the motion to

stay was fully briefed, defendants produced a partial list of employees who

worked for Hamdan at the Brother Food Mart convenience stores. 6 Hamdan

invoked his Fifth Amendment right against self-incrimination “with respect

to the identity of any additional opt-in plaintiffs.”7 On September 3, 2014,

Judge Berrigan imposed a limited stay on the proceedings. 8 She ordered


3    R. Doc. 205 at 10-11.
4    R. Doc. 79.
5    R. Doc. 88.
6    R. Doc. 95-1. This list included only potential plaintiffs who worked
for Hamdan. Plaintiffs added the Mousas as defendants in an amended
complaint filed on September 11, 2014. See R. Doc. 113. Thus, plaintiffs were
never given a list of Mousa employees.
7    Id.
8    R. Doc. 107.
                                     2
     Case 2:12-cv-02842-SSV-DMD Document 284 Filed 07/30/19 Page 3 of 13



defendants to produce a full list of all documented workers, but she stayed

discovery as to any undocumented workers.9

      On September 12, 2014, the case was reassigned to this Section. 10 The

Court extended the partial stay on December 11, 2014,11 and again on June

12, 2015.12 On September 9, 2015, the Court converted the partial stay into

a complete stay because of the active criminal investigation and close

connection between the civil and criminal cases.13 Between September 3,

2014, when the limited stay was imposed, and September 9, 2015, when the

complete stay was imposed, plaintiffs were free to conduct discovery as to

the documented workers, and several plaintiffs opted into the collective

action.   Following the Court’s originally imposed complete stay, it has

extended the stay three times due to the continuing active criminal

investigation. 14

      On March 29, 2019, the government issued an indictment naming

Hamdan and Ziad Mousa. Shortly thereafter, defendants filed the instant

motion to extend the stay on the basis of the indictment. 15 On April 23, 2019,


9     Id. at 6.
10    R. Doc. 114.
11    R. Doc. 161.
12    R. Doc. 203.
13    R. Doc. 211.
14    R. Doc. 233; R. Doc. 249; R. Doc. 259.
15    R. Doc. 264.
                                     3
      Case 2:12-cv-02842-SSV-DMD Document 284 Filed 07/30/19 Page 4 of 13



the Court held a status conference, at which the Court raised the possibility

of the parties’ agreeing to limited document discovery pertaining to

documented workers in order to alleviate potential prejudice to plaintiffs

given the extended length of the stay. To this end, the Court ordered

plaintiffs to identify the materials that they were seeking from defendants. 16

It ordered the defendants to confer with Hamdan’s and Ziad Mousa’s

criminal attorneys and brief their position on the disclosure of the requested

materials. 17 The Court also ordered defendants to produce a list of all

documented workers that had not yet been disclosed to plaintiffs.18

       On May 9, 2019, defendants filed objections to plaintiffs’ requested

materials. 19 Plaintiffs have responded to the objections. 20 They also oppose

the defendants’ motion to extend the stay. 21



II.    LEGAL STANDARD

       When a defendant in a civil case is facing criminal charges, a district

court may, in its discretion, stay the civil action. United States v. Kordel, 397




16     R. Doc. 273.
17     Id.
18     Id.
19     R. Doc. 274.
20     R. Doc. 279.
21     R. Doc. 266.
                                       4
    Case 2:12-cv-02842-SSV-DMD Document 284 Filed 07/30/19 Page 5 of 13



U.S. 1, 12 (1970); see also In re Ramu Corp., 903 F.2d 312, 318 (5th Cir. 1990)

(“The stay of a pending matter is ordinarily within the trial court’s wide

discretion to control the course of litigation, which includes authority to

control the scope and pace of discovery.”). The Fifth Circuit has instructed

that, in ruling on requests for stays of the civil side of parallel civil/criminal

proceedings, “judicial discretion and procedural flexibility should be utilized

to harmonize the conflicting rules and to prevent the rules and policies

applicable to one suit from doing violence to those pertaining to the other.”

United States v. Gieger Transfer Serv., Inc., 174 F.R.D. 382, 385 (S.D. Miss.

1997) (citing Campbell v. Eastland, 307 F.2d 478, 487 (5th Cir. 1962)).

      When determining whether a stay is warranted, courts consider: (1) the

extent of overlap between the criminal case and the civil case; (2) the status

of the criminal case, including whether the defendant has been indicted; (3)

the interests of the plaintiff in proceeding expeditiously, weighed against the

prejudice to the plaintiff caused by the delay; (4) the interests of and the

burden on the defendant; (5) the interests of the courts; and (6) the public

interest. Alcala v. Tex. Webb Cty., 625 F. Supp. 2d 391, 399 (S.D. Tex. 2009)

(collecting district court cases in the Fifth Circuit applying this test). Of

these, the first factor is the most important. Dominguez v. Hartford Fin.

Servs. Grp., Inc., 530 F. Supp. 2d 902, 907 (S.D. Tex. 2008). Although


                                        5
     Case 2:12-cv-02842-SSV-DMD Document 284 Filed 07/30/19 Page 6 of 13



district courts have wide discretion to determine whether a stay is warranted,

“[e]ven discretionary stays . . . will be reversed when they are immoderate or

of an indefinite duration.” In re Ramu Corp., 903 F.2d at 318 (internal

citations omitted).



III. DISCUSSION

      Defendants request that the Court extend the complete stay in this

case. The Court finds that such an extension is warranted because many of

the same conditions that formed the basis for the Court’s initial decision to

impose a stay still exist, and the issuance of an indictment has only

strengthened the basis for the stay.

      Under the first Alcala factor, there is significant overlap between the

criminal case and the civil case. For example, the allegations that Hamdan

and Mousa failed to withhold taxes and underreported their employees’

income are closely connected to the civil allegations that defendants

underpaid their employees by failing to pay overtime wages. Further, there

is a significant likelihood that key witnesses—such as Hamdan, Mousa, and

the store managers 22—would assert their Fifth Amendment rights to avoid




22    Although the store managers are not included in the current
indictment, the allegations in the indictment refer multiple times to actions
                                      6
    Case 2:12-cv-02842-SSV-DMD Document 284 Filed 07/30/19 Page 7 of 13



possible criminal exposure. A party claiming a Fifth Amendment privilege

can constitute a “special circumstance” in which a stay is necessary “to

prevent a party from suffering substantial and irreparable prejudice.” SEC

v. First Fin. Grp. of Tex. Inc., 659 F.2d 660, 668 (5th Cir. 1981). When a

significant portion of questions posed to a defendant would likely result in

the defendant’s asserting his Fifth Amendment rights, this weighs heavily in

favor of a stay. Dominguez v. Hartford Fin. Servs. Grp., Inc., 530 F. Supp.

2d 902, 907 (S.D. Tex. 2008). The Court cannot avoid this problem by

requiring the witnesses to testify under a protective order. See Andover Data

Servs., a Div. of Players Computer, Inc. v. Statistical Tabulating Corp., 876

F.2d 1080, 1084 (2d Cir. 1989) (holding that “a non-consenting witness may

not be forced to answer potentially incriminating questions in reliance upon

[a protective] order” because “the protections of a Rule 26(c) order simply

are not as ‘certain’ as the protections of either the fifth amendment or a

statutory grant of use immunity”). The first factor, the most important,

therefore weighs heavily in favor of a stay.

      Under the second factor, the recent return of a criminal indictment

requires that the Court “strongly consider staying the civil proceedings until




taken by store managers. The managers thus face a substantial threat of
future criminal proceedings.
                                7
    Case 2:12-cv-02842-SSV-DMD Document 284 Filed 07/30/19 Page 8 of 13



the related criminal proceedings are resolved.” Whitney Nat. Bank v. Air

Ambulance ex rel. B & C Flight Mgmt., Inc., No. 04-2220, 2007 WL 1468417,

at *3 (S.D. Tex. May 18, 2007); see also Cazaubon v. MR Precious Metals,

LLC, No. 14-2241, 2015 WL 4937888, at *3 (E.D. La. Aug. 17, 2015) (finding

that a stay is more likely to be necessary after an indictment is issued because

“there is greater risk of self-incrimination”). Skipping to the fourth factor for

the moment, a stay is necessary when, as here, a defendant must choose

between exercising his Fifth Amendment rights and jeopardizing his defense

in a civil suit. Doe v. Morris, No. 11-1532, 2012 WL 359315, at *2 (E.D. La.

Feb. 2, 2012).

         Finally, under the fifth and sixth factors, the Court has an interest in

adjudicating this dispute efficiently. State Farm Lloyds v. Wood, No. 06-

503, 2006 WL 3691115, at *3 (S.D. Tex. Dec. 12, 2006). A stay serves this

goal because it allows the Court to avoid the lengthy discovery disputes

prompted by requiring the defendants to object individually to every

document request and question that implicates their Fifth Amendment

rights. Further, “[t]he public has an interest in the resolution of disputes

with minimal delay, but only to the extent that the integrity of the

defendant’s rights can be maintained.” Doe, No. 11-1532, 2012 WL 359315,

at *2.


                                         8
     Case 2:12-cv-02842-SSV-DMD Document 284 Filed 07/30/19 Page 9 of 13



      Plaintiffs argue that, under the third, fifth, and sixth Alcala factors,

plaintiffs are prejudiced, and the public interest is not served by extending

the stay because this case has already been stayed for multiple years. 23 But

a “plaintiff [must] establish more prejudice than simply a delay in his right

to expeditiously pursue his claim.” State Farm Lloyds, No. 06-503, 2006

WL 3691115, at *2. Similarly, the public interest in proceeding expeditiously

is outweighed by the need to protect the defendants’ constitutional rights.

Plaintiffs have asserted additional prejudice because potential opt-in

plaintiffs may move or become harder to contact over time. 24 But plaintiffs

have already had several workers opt-in to this litigation. For those workers

who have not yet received official notice, their claims have been tolled. 25

      Ultimately, even if plaintiffs suffer some prejudice, this harm is

subordinate to the Court’s need to protect defendants’ Fifth Amendment

rights.   See Volmar Distribs., Inc. v. N.Y. Post Co., 152 F.R.D. 36, 40

(S.D.N.Y. 1993) (recognizing that a stay “will result in inconvenience and

delay to plaintiffs” but holding that “under settled authority the Fifth

Amendment is the more important consideration.”). Now that an indictment

has been issued, the requirements of the Speedy Trial Act will ensure that the


23    R. Doc. 266 at 5-6.
24    Id. at 5.
25    See R. Doc. 255.
                                       9
   Case 2:12-cv-02842-SSV-DMD Document 284 Filed 07/30/19 Page 10 of 13



criminal action proceeds to its conclusion without unnecessary delay.

Plaintiffs’ prejudice is also mitigated by the agreement between the parties

to conduct limited discovery to the extent possible before the conclusion of

the criminal proceedings.

      The Court finds that a stay is necessary to protect the defendants’ right

to a fair trial in the criminal case. The Alcala factors therefore weigh in favor

of a stay, which is the only way to ensure that defendants’ rights are

protected. See State Farm Lloyds, No. 06-503, 2006 WL 3691115, at *3

(“[T]he public’s interest in the integrity of the criminal case is entitled to

precedence over the civil litigant.” (quoting Javier H. v. Garcia-Botello, 218

F.R.D. 72, 75 (W.D.N.Y. 2003))).

      A.    Limited Discovery by Agreement

      At the Court’s suggestion, the parties have agreed to conduct limited

document discovery, which will relate only to issues outside the scope of the

criminal case, to help alleviate the burden to plaintiffs caused by the length

of the stay. See Campbell v. Eastland, 307 F.2d 478, 487 (5th Cir. 1962)

(stating that, when appropriate, “the trial judge should use [her] discretion

to narrow the range of discovery” for civil proceedings in which a defendant

is the subject of a criminal investigation); see also United States v. Parcels

of Land, 903 F.2d 36, 44 (1st Cir. 1990) (“[S]o long as a district court


                                       10
     Case 2:12-cv-02842-SSV-DMD Document 284 Filed 07/30/19 Page 11 of 13



attempts to accommodate a claimant’s fifth amendment interests, the nature

and extent of accommodation should be left primarily to that court’s

discretion.”).    To this end, plaintiffs requested thirteen categories of

documents from defendants after the status conference. These are: (1)

payroll summaries that show hours worked and amounts paid to employees

by the week; (2) check stubs; (3) cancelled paychecks; (4) receipts for cash

payments; (5) receipts for any other payments; (6) schedules for cashiers,

operators, and cooks; (7) timesheets and clock-in and -out records; (8) W2

forms; (9) any other documents showing payments made or time worked for

cashiers, operators, and cooks; (10) a list identifying all non-exempt hourly

documented       cashiers,   operators,    and   cooks;   (11)   communications

concerning documented cashiers’, operators’, and cooks’ hours worked or

compensation; (12) training, orientation, and interview documents

concerning the hours worked by documented cashiers, operators, and cooks;

and (13) policies, practices, and procedures regarding documented cashiers’,

operators’, and cooks’ timekeeping and compensation, including business

expenses,     reimbursements,       benefits,    deductions,     bonuses,   and

commissions. 26




26     See R. Doc. 275 at 1-2.
                                          11
     Case 2:12-cv-02842-SSV-DMD Document 284 Filed 07/30/19 Page 12 of 13



       Defendants have objected to five of these document categories. These

are: (4) receipts for cash payments; (5) receipts for other payments; (10) a

list identifying all non-exempt hourly documented workers; (12) training,

orientation, and interview documents; and (13) policies, practices, and

procedures regarding timekeeping and compensation.27 Defendants object

to producing receipts for cash and other payments because these receipts

outside of the official payroll could indicate that the defendants made

payments in cash that they did not report for tax purposes, or that they made

payments to undocumented workers.28 Defendants object to producing a list

of documented workers employed by the Mousa defendants because they

argue that the list could serve as an admission that other hourly workers not

included on the list were undocumented. 29 Defendants object to producing

training materials and workplace policies and procedures because they argue

that, to the extent that defendants used different documents to train and

interview documented workers and undocumented workers, producing the

materials would be an admission of the existence of undocumented

workers. 30




27     Id. at 2-3.
28     Id. at 2.
29     Id. at 4.
30     Id. at 3.
                                     12
   Case 2:12-cv-02842-SSV-DMD Document 284 Filed 07/30/19 Page 13 of 13



      The Court has authorized plaintiffs to proceed with discovery only to

the extent that this discovery does not overlap with the criminal proceedings.

For the reasons pointed out by defendants in their objections, the Court finds

that disclosing these documents before the conclusion of the criminal case

could affect defendants’ right to a fair criminal trial or hinder their ability to

defend themselves in the civil case. The Court therefore sustains defendants’

objections. The parties shall promptly exchange the other categories of

documents. If documents or copies of documents in these categories are not

currently in defendants’ possession because they have been turned over to

the government, defendants shall produce these documents as soon as the

government returns them.



IV.   CONCLUSION

      For the foregoing reasons, defendants’ motion to extend the stay is

GRANTED.       The complete stay is extended, except as to the limited

document discovery agreed to by the parties. All other discovery and motion

practice shall remain closed.

           New Orleans, Louisiana, this _____
                                         30th day of July, 2019.

                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE


                                       13
